PeR Curiam.
The officer testified that the defendant operated his vehicle on Public Highway No. 64 near Apex at a speed in excess of 90 miles per hour in a zone in which the authorities had posted a maximum speed limit of 60 miles per hour. The officer used a speed testing device consisting of a battery, cables, and stop clock. The device was tested for accuracy just before and shortly after the defendant crossed this testing device. The test showed the measurements and timing to be accurate, the operator to be experienced and accurate in its use. The defendant testified, denying that he was operating the speeding vehicle, but that a driver at an excessive speed passed him going in the same direction shortly before the officers overtook and stopped him, and that the officer’s identification *597of his vehicle was a mistake. He offered a photograph of the road over which the officer followed him, which the court excluded. If we may assume there was technical error in not permitting the defendant to offer the photograph for the purpose of illustrating his testimony, the error is not deemed prejudicial. The officer’s testimony and the defendant’s as to the identity of the vehicle and driver were in direct conflict. On the question of identity of a vehicle and driver, a photographic illustration of the highway was not of material consequence. The evidence essentially presented a question of fact which the jury resolved against the defendant.
No error.